Colonel Clifton Hoskins and /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   November 17, 2014

                                   No. 04-13-00859-CV

                                 Leonard K. HOSKINS,
                                       Appellant

                                            v.

                       Colonel Clifton HOSKINS and Hoskins Inc.,
                                        Appellees

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-03136
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion for Extension of Time to File Motion for En Banc
Reconsideration is GRANTED. The Motion for En Banc Reconsideration is due on November
21, 2014.

                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court